977 F.2d 582
142 L.R.R.M. (BNA) 2312
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ELSASS, INC., Respondent.
No. 92-5900.
United States Court of Appeals, Sixth Circuit.
Sept. 30, 1992.

Before NATHANIEL R. JONES and SILER, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.


1
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, Elsass, Inc., Huber Heights, Ohio, its officers, agents, successors, and assigns, enforcing its order dated June 22, 1990, in Case No. 9-CA-27145, and the Court having considered the same, it is hereby


2
ORDERED AND ADJUDGED by the Court that the Respondent, Elsass, Inc., Huber Heights, Ohio, its officers, agents, successors, and assigns, shall:

1. Cease and desist from

3
(a) Making and retaining unauthorized union-dues deductions from the wages of its employees employed in its Huber Heights, Ohio operations.


4
(b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.


5
2. Take the following affirmative action necessary to effectuate the policies of the Act.


6
(a) Refund to the employees of its Huber Heights, Ohio operations the dues unlawfully collected from them, with interest, in the manner set forth the remedy section of the Board's decision.


7
(b) Preserve and, on request, make available to the Board or its agents, for examination and copying, any and all records necessary to determine the amounts of money due and payable to its employees.


8
(c) Post at its facility in Huber Heights, Ohio, copies of the attached notice marked "Appendix."   Copies of the notice, on forms provided by the Regional Director for Region 9, after being signed by the Respondent's authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.   Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.


9
(d) Notify the Regional Director in writing within 20 days from the date of this Judgment what steps Respondent has taken to comply.

APPENDIX
NOTICE TO EMPLOYEES

10
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES

COURT OF APPEALS ENFORCING AN ORDER OF THE
NATIONAL LABOR RELATIONS BOARD
An Agency of the United States Government

11
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


12
WE WILL NOT make and retain unauthorized union dues deductions from the wages of our employees at our Huber Heights, Ohio operation.


13
WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act.


14
WE WILL refund to the employees at our Huber Heights, Ohio operations the dues unlawfully collected from them, with interest.


15
ELSASS, INC.


16
(Employer)


17
Dated __________ By ____________________ (Representative) __________ (Title)


18
This is an official notice and must not be defaced by anyone.


19
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material.   Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, 550 Main Street, Room 3003, Cincinnati, Ohio 45202-3271, Telephone 513--684--3663.